DETAILED ACTION
This communication is in response to the RCE filed on 08/26/2022.
Application No: 17/135,407
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded on 05/26/2022.

Reasons for allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with the preamble as a whole claim. The limitations recited in the independent claims 1 comprise a particular combination of limitations and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish featured are underlined and summarized below:
 	 A method for wireless communication at a user equipment (UE), comprising:
receiving, via a first message from a source access and mobility management function (AMF): 
 an indication to initiate a registration procedure; and 
 network slice selection assistance information (NSSAI) indicating one or more network slices; 
 initiating a registration procedure based at least in part on the receiving via the first message; 
 receiving, via a second message from a target access and mobility management function (AMF), one or more statuses of one or more protocol data unit (PDU) sessions, the one or more statuses of the one or more PDU sessions indicating that a first
PDU session is unsupported by the one or more network slices; and 
 locally releasing the first PDU session based at least in part on the one or more statuses of the one or more PDU sessions indicating that the first PDU session is unsupported by the one or more network slices.


The representative claim 2 distinguish features are underlined and summarized below:
An apparatus for wireless communication, comprising: 
 a processor, memory coupled with the processor; and
 instructions stored in the memory and executable by the processor to cause the apparatus to: 
 receive, via a first message from a source access and mobility management function (AMF): 
 an indication to initiate a registration procedure; and 
 network slice selection assistance information (NSSAI) indicating one or more network slices; 
 initiate a registration procedure based at least in part on the receiving via the first message; 
 receive, via a second message from a target access and mobility management function (AMF), one or more statuses of one or more protocol data unit (PDU) sessions, the one or more statuses of the one or more PDU sessions indicating that a first PDU session is unsupported by the one or more network slices; and 
 locally release the first PDU session based at least in part on the one or more statuses of the one or more PDU sessions indicating that the first PDU session is unsupported by the one or more network slices.


The representative claim 3 distinguish features are underlined and summarized below:
An apparatus for wireless communication, comprising:
 	means for receiving, via a first message from a source access and mobility
 management function (AMF):
an indication to initiate a registration procedure; and
 network slice selection assistance information (NSSAI) indicating one
 or more network slices;
means for initiating a registration procedure based at least in part on the
 receiving via the first message;
 means for receiving, via a second message from a target access and mobility management function (AMF), one or more statuses of one or more protocol data unit (PDU) sessions, the one or more statuses of the one or more PDU sessions indicating that a first PDU session is unsupported by the one or more network slices; and 
means for locally releasing the first PDU session based at least in part on the one or more statuses of the one or more PDU sessions indicating that the first PDU session is unsupported by the one or more network slices.


The representative claim 4 distinguish features are underlined and summarized below:
 A non-transitory computer-readable medium storing code for wireless
 communication at a user equipment (UE), the code comprising instructions executable by a processor to:
receive, via a first message from a source access and mobility management
 function (AMF):
 an indication to initiate a registration procedure; and
 network slice selection assistance information (NSSAI) indicating one
 or more network slices;
 initiate a registration procedure based at least in part on the receiving via the first message;
 	receive, via a second message from a target access and mobility management function (AMF), one or more statuses of one or more protocol data unit (PDU) sessions, the one or more statuses of the one or more PDU sessions indicating that a first PDU session is unsupported by the one or more network slices; and 
 locally release the first PDU session based at least in part on the one or more statuses of the one or more PDU sessions indicating that the first PDU session is unsupported by the one or more network slices.

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 2, 3 and 4 comprises a particular combination of underlined features in combination with other recited limitations and preamble with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim. 
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of Velev, KIM and GARCIA teach following:
 Velev (US 20200059989 A1) discloses a method for indicating a packet data unit session as unavailable. One apparatus includes a processor that determines that at least one packet data unit session is unavailable. The apparatus includes a transmitter that transmits information indicating that the at least one packet data unit session is to be released.

 	KIM (US 20190037636 A1) discloses a method for transmitting/receiving a location registration-related message by a user equipment (UE) in a wireless communication system, the method comprising the steps of: switching to an idle mode by the UE; transmitting, by the UE, a registration request message including location registration-related information to a AMF (core access and mobility management function) through a RAN (radio access network); and receiving, by the UE, a registration accept message as a response to the registration request message from the AMF through the RAN, wherein the registration request message includes information related to a first PDU (protocol data unit) session for activation.

GARCIA (US 20190357130 A1) discloses a method for control thereof for dynamic network slice selection. An AMF receives a UE request originating from the UE, the UE request being any one of a registration requests and a session request. A network slice requester controls a transmitter to transmit a network slice selection request to a PC_NSS. A selection data manager of the PC_NSS determines selection data specifying one or more UE specific parameters affecting network slice selection. A network slice selector selects a network slice assignable for the UE, based on the selection data, determines network slice data and a corresponding network slice routing rule, and transmits them to the AMF. A network slice manager of the AMF controls assignment of a network slice to the UE in dependence on the received network slice data and network slice routing rule.

 However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
initiate a registration procedure based at least in part on the receiving via the first message; 
 receive, via a second message from a target access and mobility management function (AMF), one or more statuses of one or more protocol data unit (PDU) sessions, the one or more statuses of the one or more PDU sessions indicating that a first PDU session is unsupported by the one or more network slices; and 
 locally release the first PDU session based at least in part on the one or more statuses of the one or more PDU sessions indicating that the first PDU session is unsupported by the one or more network slices.

Velev discloses a method for indicating a packet data unit session as unavailable. However, Velev fails to disclose one or more limitations including, 
initiate a registration procedure based at least in part on the receiving via the first message; receive, via a second message from a target access and mobility management function (AMF), one or more statuses of one or more protocol data unit (PDU) sessions, the one or more statuses of the one or more PDU sessions indicating that a first PDU session is unsupported by the one or more network slices; and 
 locally release the first PDU session based at least in part on the one or more statuses of the one or more PDU sessions indicating that the first PDU session is unsupported by the one or more network slices.

KIM and GARCIA alone or in combination failed to cure the deficiency of Velev.

 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.

The present invention provides an improved method for determining to modify current-allowed network slices used by a user equipment (UE) based on a network-trigger, and identifying new-allowed network slices for the UE based on the determining, selecting a target an AMF based on the new-allowed network slices, and triggering an AMF relocation based on the selecting. As such, the UE may select a network slice that is configured to support massive IoT data traffic. By having different network slices serving different applications or subscriptions, etc. the UE may improve its resource utilization in a network, while also satisfying performance requirements of individual applications of the UE.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.
 
Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645